               Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 1 of 18



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSSETS
------------------------------------------------------------x
BETH CONNELLY,
                                                                Docket No.:
                       Plaintiff,

        v.                                                      COMPLAINT
AMAZON.COM, INC. and TENMARKS                                   DEMAND FOR JURY TRIAL
EDUCATION LLC,

                       Defendants.
------------------------------------------------------------x



        Plaintiff Beth Connelly, by and through her attorneys, as against Amazon.com, Inc. and

TenMarks Education LLC (collectively “Defendants”) alleges as follows:

                                      JURISDICTION AND VENUE

        1.          This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Age Discrimination in Employment Act, 29 U.S.C. § 621,

et seq. (“ADEA”). This Court has supplemental jurisdiction over the State law claims, as they

are so related to the claims in this action within the Court’s original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution

        2.          Venue is proper in this District because Defendants conduct business in this

District, and some of the acts and/or omissions giving rise to the claims herein alleged took place

in this District.

                                                   PARTIES

        3.          Defendant Amazon.com, Inc. (“Amazon”) is a corporation headquartered in

Seattle, Washington




                                                         1
             Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 2 of 18



       4.      Defendant TenMarks Education LLC (“TenMarks”) is a wholly-owned subsidiary

of Defendant Amazon. (“Amazon”).

       5.      Defendant TenMarks develops and markets curriculum resource products and

instructional programs to school districts, individual schools, and teachers across the country.

       6.      Plaintiff Beth Connelly was employed by Defendants from approximately May

2015 until her termination on July 2, 2018, when she was 65 years’ old.

       7.      Since March 2017, Plaintiff worked for Defendants remotely from her home in

Exeter, New Hampshire, occasionally travelling to TenMarks’ headquarters in Boston,

Massachusetts and its offices in Burlingame and Foster City, California.

                                             FACTS

       8.      Plaintiff was first hired by Defendants in approximately May 2015 as an Account

Manager in TenMarks’s Customer Success team.

       9.      In that role, Plaintiff was assigned accounts of “Enterprise Customers,” which had

purchased over $50,000 worth of TenMarks’ products. These Enterprise Customers consisted

mainly of various school districts. Plaintiff was responsible for establishing and maintaining a

relationship between TenMarks and these customers.

       10.     As an Account Manager, Plaintiff’s responsibilities included meeting with school

administrators, teachers, and content area specialists. These meetings were focused on setting

goals for implementation of TenMarks’ programs and products, training the customers’ teachers

on TenMarks’ programs, reviewing data to gauge student progress under the programs, and

identifying experts within the districts who could assist with the implementation of the programs.




                                                 2
               Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 3 of 18



        11.     The ultimate goal of Account Managers like Plaintiff was to ensure that the

customers remained satisfied so that they would continue to renew their TenMarks purchases and

by new TenMarks products.

        12.     At the time Plaintiff was hired in May 2015, the Customer Success team consisted

of Plaintiff and three other Account Managers who had been hired before her.

        13.     One of these other Account Managers was Jill Florant, who was in her 50s.

        14.     All Account Managers in the Customer Success team reported to the same

supervisor.

        15.     Over the course of 2015, the number of employees in the Customer Success team

gradually increased. By roughly January 2016, the team consisted of approximately 12 Account

Managers, all of whom reported to the same two supervisors.

        16.     In late 2016, TenMarks began experiencing some difficulties and began to lay off

employees. In the Spring of 2017, the Company laid of several Account Managers in the

Customer Success team.

        17.     The Account Managers who were laid off at this time were selected via a “last in,

first out” process under which the most recently hired members of the team were the first to be

laid off.

        18.     As Plaintiff was one of the longest-serving members of the team, she was not

affected by these layoffs.

        19.     Aside from the employees laid off in this process, a number of other team

members voluntarily resigned during this period.

        20.     In April 2017, Plaintiff’s title was changed from Account Manager to “Account

Specialist.”




                                                3
              Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 4 of 18



        21.    Her duties remained roughly the same after this change, except that rather than

being assigned to Enterprise Customers she was given the responsibility for managing numerous

accounts of small or mid-sized customers.

        22.    The reason for this April 2017 change was the Company’s determination that

these smaller customers needed more support to encourage renewals and expanded sales.

        23.    This April 2017 change had no effect on Plaintiff’s salary.

        24.    Plaintiff continued to be a member of the Customer Success team after this

change in April 2017.

        25.    Plaintiff continued to report to the same supervisor following this change in April

2017.

        26.    Throughout the remainder of 2017, the membership of the Customer Success

team continued to decline.

        27.    By the Spring of 2018, the Customer Success team had been reduced to just five

employees—Jill Florant (Account Manager, longest-serving member of the team, in her 50s);

Plaintiff (Account Specialist, second-longest serving member of the team, age 65); Nicki

Radachonski (Account Manager, third-longest serving member of the team, in her 30s); Kim

Klein (Account Manager, fourth-longest serving member of the team, in her 30s); and Peter Guse

(Account Manager, fifth-longest serving member of the team, in his 30s).

        28.    By that time, the Customer Success team no longer had an assigned supervisor

and all members on the team reported directly to TenMarks’ co-founder, Meera Vaidyanthan.

        29.    During this time, all five members of the Customer Success team divided amongst

themselves all tasks for which the team was responsible.




                                                4
                Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 5 of 18



          30.    In March of 2018, Plaintiff was informed by Meera Vaidyanathan that TenMarks

was being phased out and would cease operations in June 2019.

          31.    The phase out resulted in further layoffs of members of the Customer Success

team.

          32.    These layoffs, however, did not proceed consistently via the “last in, first out”

process that previously had been used.

          33.    Instead, the Company terminated: (1) Plaintiff and Jill Florant, the two oldest and

longest-serving members of the team; and (2) Peter Guse, the team member with the shortest

tenure.

          34.    At the time of these 2018 layoffs, there were five employees in the Customer

Success team who divided up all tasks assigned to the team.

          35.    At the end of the layoffs, the two remaining positions were held by Nicki

Radachonski and Kim Klein, the third and fourth longest-serving team members who were both

in their 30s.

          36.    These two positions were to continue until TenMarks’ operations ceased in June

2019.

          37.    Had Defendants adhered to their “last in, first out” layoff practice, Plaintiff would

have held one of those positions as the second longest-serving member of the team.

          38.    Instead, Defendants deviated from their standard practice to target Plaintiff and

Jill Florant – the two oldest team members – notwithstanding that they had the longest tenures in

the team.




                                                   5
             Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 6 of 18



       39.     As a result of Defendants’ discriminatory deviation from their layoff policy,

Plaintiff lost approximately one year of income and substantial Amazon stock options that would

have vested over the course of 2018 and 2019.

       40.     On or about October 5, 2018, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and the New Hampshire Commission

for Human Rights. Plaintiff’s Charge of Discrimination is attached hereto as Exhibit A.

       41.     On February 20, 2019, the EEOC closed its investigation and issued a Notice of

Right to Sue (“NRTS”) at Plaintiff’s request.

       42.     Plaintiffs NRTS is attached hereto as Exhibit B.

                               FIRST CLAIM FOR RELIEF
                     (Age Discrimination in Employment Act (“ADEA”)
                        29 U.S.C. § 631, et seq. – Age Discrimination)

       43.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       44.    In violation of the ADEA, Defendants discriminated against Plaintiff on the basis

of her age by terminating her employment.

       45.     As a direct and proximate consequence of Defendants’ discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial monetary damages, including, but

not limited to, a loss of income and employment benefits, including lost stock options.

       46.     As a direct and proximate consequence of Defendants’ discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial non-monetary damages,

including, but not limited to, emotional distress, damage to Plaintiff’s good name and reputation,

lasting embarrassment, humiliation and anguish.




                                                 6
             Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 7 of 18



       47.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to back pay, lost employment benefits, and damages for

emotional distress, as well as front pay, liquidated damages, post-judgment interest, attorneys’

fees and costs, and such other legal and equitable relief as this Court deems just and proper.

                            SECOND CLAIM FOR RELIEF
                  New Hampshire Law Against Discrimination (“NH LAD”)
                      N.H. Rev. Stat. § 354-A:7 – Age Discrimination)

       48.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       49.     In violation of the NH LAD, Defendants discriminated against Plaintiff on the

basis of her age by terminating her employment.

       50.     As a direct and proximate consequence of Defendants’ discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial monetary damages, including, but

not limited to, a loss of income and employment benefits, including lost stock options.

       51.     As a direct and proximate consequence of Defendants’ discrimination against

Plaintiff, Plaintiff suffered, and continues to suffer, substantial non-monetary damages,

including, but not limited to, emotional distress, physical pain and suffering, damage to

Plaintiff’s good name and reputations, lasting embarrassment, humiliation and anguish.

       52.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory

damages, including but not limited to backpay, lost employment benefits, and damages for

emotional distress, as well as front pay, punitive damages, post-judgment interest, attorneys’ fees

and costs, and such other legal and equitable relief as this Court deems just and proper.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:




                                                 7
             Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 8 of 18



                (A)     For compensatory and punitive damages in an amount to be determined by

                        the trier of fact;

                (B)     For an award of front pay in an amount to be determined by the trier of

                        fact;

                (C)     For reasonable attorneys’ fees, interest, and costs of suit;

                (D)     For such other and further relief as the Court may deem just and equitable.



Dated: New York, New York                    Respectfully submitted,
       April 12, 2019                        JOSEPH & KIRSCHENBAUM LLP

                                             By: /s/Blake Mensing_____________
                                                 Blake Mensing, Esq.
                                                 100 State Street
                                                 9th Floor
                                                 Boston, MA 02109
                                                 (617) 333-8725
                                                 blake@mensinggroup.com

                                                Lucas C. Buzzard (pending pro hac vice
                                                admission)
                                                JOSEPH & KIRSCHENBAUM LLP
                                                32 Broadway, Suite 601
                                                New York, New York 10004
                                                Tel: (212) 688-5640
                                                Fax: (212) 688-2548

                                                Attorneys for Plaintiff

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which she has a right to jury trial.




                                                     8
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 9 of 18




                EXHIBIT A
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 10 of 18
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 11 of 18
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 12 of 18
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 13 of 18
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 14 of 18
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 15 of 18
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 16 of 18




                 EXHIBIT B
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 17 of 18
Case 1:19-cv-10713 Document 1 Filed 04/12/19 Page 18 of 18
